FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is more than one paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 20, the current claimed phrase of “the sensor assembly charges a battery and regulates voltages from a single component” is not clearly understood because the claim does not clearly describe how the claimed battery is charged and what voltages are regulated.  Further, the claim does not clearly describe 
With respect to claim 22, the current claimed phrase of “wherein the water system includes hydropower dam” is not clearly understood because the claim does not clearly describe how the sensor assembly of the water system is tied into the hydropower dam.  Therefore, the metes and bounds of the claim cannot be determined and it is indefinite.       
Claim 23 recites the limitation "the hydroelectric generator" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-12, 14, 16-20 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. U.S. Patent Application Publication 2017/0089878.
With respect to claims 1, 16-17, and 22-23, Deng teaches a sensor assembly for water system (hydro turbine water system, paragraph 9) having a circuit board supporting processing circuitry components on either or both of opposing component support surfaces of the circuit board (circuit board 36 which has processing circuitry and sensors attached thereto and program board 40, paragraphs 22-25, 28-30, and 33-34); a housing (housing 4) about the circuit board and the components (figures 1A and 1B), the housing being circular about the circuit board in at least one cross section (the housing surrounds the processing circuitry, figures 1A and 1B); and wherein the support surfaces of the circuit board define a perimeter plane substantially parallel with the plane of the housing in the one cross section (the support surfaces of the circuit board and the program board are interpreted as being parallel with a plane of the housing, figures 1A, 1B, and 3A).  
	With respect to claims 2-4, Deng teaches wherein at least a portion of the housing defines a tube (housing 4 is tube shaped, figures 1A and 1B), wherein the housing defines opposing ends of the tube (figures 1A and 1B), and wherein at least one of the opposing ends of the tube is configured to facilitate coupling to another object (figure 4).
	With respect to claim 10, Deng teaches a single component magnetometer (3D orientation sensor 6, paragraph 21).
	With respect to claims 11-12 and 18, Deng teaches pressure sensor amplifier circuitry and the pressure sensor amplifier circuitry is a single component (pressure sensor 20 having an amplifying circuit, paragraph 25).
	With respect to claims 14 and 19, Deng teaches a magnetic sensor component (magnetic switch 39, paragraph 29).
	With respect to claim 20, Deng teaches wherein the sensor assembly charges a battery and regulates voltages from a single component (the sensor device charges a rechargeable battery 8 and also regulates voltages for the contained components, paragraph 21).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. U.S. Patent Application Publication 2017/0089878 in view of Junger et al. 3,262,093.
With respect to claims 5-7, Deng teaches the claimed invention except wherein the housing defines a sphere, wherein the sphere defines opposing ends, and wherein at least one of the opposing ends of the sphere is configured to facilitate coupling to another object.
Junger teaches a sonic transducer which may be cylindrical of a sphere (col. 1 lines 15-20) having opposing ends (figure 1) and a coupling object (attachment ring 31) at one of the ends (figure 1).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the housing of Deng to be a cylinder or sphere as well as having an attachment ring on one of the ends of the sphere as taught by the transducer in Junger in order to provide a versatile sensor device.  

Claims 8, 9, 13, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. U.S. Patent Application Publication 2017/0089878 in view of Deng et al. U.S. Patent Application Publication 2016/0245894.
With respect to claims 8, 9, 13, 15, and 21, Deng (‘878) teaches the claimed invention except wherein the housing defines an internal volume of less than 3.76 cm3, wherein the housing defines opposing ends having distance there between of less than 23 mm in at least one cross section, wherein the pressure sensor amplifier circuitry is less than 3 mm X 3 mm in area in all cross sections, wherein the magnetic sensor component is less than 1.1 mm X 1.4 mm in area in at least one cross section, and wherein the sensor assembly is less than 6.4 grams.
Deng (‘894) teaches a sensing device for tracking a host wherein the device may include a length at or below about 24.2 mm, a diameter at or below about 5.0 mm, and a dry weight of less than about 0.72 grams.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of the sensor device and the sensing components of Deng (‘878) to be smaller and having smaller sensing components within as taught by the sensing device described in Deng (‘894) because it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04) and changing the size of the device would provide a sensor that enhances energy conversion efficiency and reduces number of dedicated components, all while maintaining the same source level performance (paragraph 71, Deng ‘894).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        4/10/2021